19-11845-shl   Doc 24-2   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 2
                                   Pg 1 of 32



                                 EXHIBIT 2
              19-11845-shl       Doc 24-2         Filed 06/21/19 Entered 06/21/19 15:57:11                          Exhibit 2
                                                           Pg 2 of 32




   Guernsey Registry                                                                               Guernsey Registry
                                                                                                   Market Building
                                                                                                   PO Box 451, Fountain Street
                                                                                                   St. Peter Port, Guernsey,

Statement of the Register                                                                          GY13GX
                                                                                                   Tel: +44 1481 743800
                                                                                                   Fax: +44 1481 743801
                                                                                                   Email: enquiries@guernseyregistry.com

                                                                                                   www.guernseyregistry.com
BSG RESOURCES LIMITED




Registered Number:            46565                Registered Date           09-Mar-2007        Status           Normal


 'gistered Name               BSG RESOURCES LIMITED                                               Effective Date           09-Mar-2007


Alternative Name              N/A



Registered Address            West Wing                                                           Effective Date           02-Jul-2007
                              Frances House
                              Sir William Place
                              St Peter Port
                              Guernsey
                              GY11GX


Entity Type               Non Cellular Company                              Liability Type             Limited by Shares


Economic Activity         Asset, property, investment, intellectual property and other holding companies




 I hereby certify that the attached statement of the register for BSG RESOURCES LIMITED, registration number
 46565 provides a full extract of all publicly available information presently held on the electronic Register maintained
 at the Guernsey Registry.




    Damon Hackley
    Registrar
    Monday, February 26, 2018




                                                                                                                                      Page 1 of4
                19-11845-shl        Doc 24-2        Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 2
                                                             Pg 3 of 32



  Effective Date         Previous Name




Please note: in some cases the director appointment dates may reflect the company re-registration date (after 1 July
2008-the date on which the new Companies Law came into force) rather than the actual appointment date of the director.


Start Date         End Date             Director Type          Name                                  Service Address

28-Nov-2008         18-0ct-2013         Director               Kevin McAuliffe

28-Nov-2008         14-Apr-2014         Director               David Michael Clark

28-Nov-2008                             Director               Dag Lars Cramer                       West Wing Frances House Sir William
                                                                                                     Place St Petei Port Guernsey GY1 1GX
28-Nov-2008        31-Jan-2016          Director               Sandra Merloni-Horemans

28-Nov-2008        18-Mar-2010          Director               David Granat

28-Nov-2008        31-May-2012          Director               Stephen Douglas Oke

01-Jun-2013        28-Feb-2015          Director               David Jeremy Mallory
                                                               Trafford
14-Apr-2014                             Director               Peter Harold Driver                  West Wing Frances House Sir William
                                                                                                    Place St Peter Port Guernsey GY1 1GX
01-May-2016                             Director               Gustaf Fredrik Bodin                 Norra Fiskartorpsvagen 98 Stockholm
                                                                                                    SWEDEN SE-115 41




   Start Date          End Date          Agent Type              Name                             Service Address
 28-Nov-2008          14-Apr-2014       Resident Agent         David Michael Clark
 14-Apr-2014                            Resident Agent         Peter Harold Driver




Please note: not all documents that were filed with the Registry before 1 July 2008 will show on the electronic record.

Ref                Received         Status                Submission / Document Type                     Registered       Scanned
                                                                                                                          Pages
                                                                ------                                    -   --    -- ------
 DM652004          07-Jan-2008      Registered             Annual Return/Annual Return                    07-Jan-2008           2

 DM9773            1O-Jul-2007      Registered             Allotments/Allotments                          10-Jul-2007           1

 148978            08-Jan-2009      Registered             AV Non Regulated Companies/Annual              08-Jan-2009           5
                                                           Validation Form

 184132            26-Mar-2007      Registered             Migration In/Migration Documents               26-Mar-2007           49

 184132            26-Mar-2007      Registered             Migration In/Memorandum of                     26-Mar-2007           16
                                                           Association

 184132            26-Mar-2007      Registered             Migration In/Articles of Association           26-Mar-2007           30



                                                                                                                            Page 2 of 4
           19-11845-shl      Doc 24-2     Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 2
                                                   Pg 4 of 32
246567         04-Jan-2010   Registered        AV Non Regulated Companies/Annual      04-Jan-2010        5
                                               Validation Form

257741         19-Jan-2010   Registered        Res - Audit Exempt -                   19-Jan-2010        2
                                               Annual/Resolution Form

257741         19-Jan-2010   Registered        Res - Audit Exempt -                   19-Jan-2010        1
                                               Annual/Resolution Attachment
257747         19-Jan-2010   Registered        Res - Audit Exempt -                   19-Jan-201 O       2
                                               Annual/Resolution Form

257747         19-Jan-2010   Registered        Res - Audit Exempt -                   19-Jan-2010        1
                                               Annual/Resolution Attachment

257781         19-Jan-2010   Registered        AV Amendment/AV Amendment              19-Jan-2010        5

276078         18-Mar-2010   Registered        Change Director/Change of Director     18-Mar-2010        2
                                               Form

 277356        01-Apr-2010   Registered        Res - Alter Articles/Resolution Form   01-Apr-2010        2

 277356        01-Apr-2010   Registered        Res - Alter Articles/Resolution        01-Apr-2010        21
                                               Attachment

 319467        04-Jan-2011   Registered        AV Non Regulated Companies/Annual      04-Jan-2011        5
                                               Validation Form

 384872        03-Jan-2012   Registered        AV Non Regulated Companies/Annual      03-Jan-2012        5
                                               Validation Form

 421000        31-May-2012   Registered        Change Director/Change of Director     31-May-2012        2
                                               Form

 446903        02-Jan-2013   Registered        AV Non Regulated Companies/Annual      02-Jan-2013        4
                                               Validation Form

 482160        06-Jun-2013   Registered        Change Director/Change of Director     06-Jun-2013        2
                                               Form

 493553        18-0ct-2013   Registered        Change Director/Change of Director     18-0ct-2013        2
                                               Form

 504432        02-Jan-2014   Registered        AV Non Regulated Companies/Annual      02-Jan-2014        4
                                               Validation Form

 535098        14-Apr-2014   Registered        Change Director/Change of Director     14-Apr-2014        2
                                               Form

 "'61058       08-Jan-2015   Registered        AV Non Regulated Companies/Annual      08-Jan-2015        4
                                               Validation Form

 584086        05-Mar-2015   Registered         Change Director/Change of Director    05-Mar-2015        2
                                                Form

 586929        02-Jul-2007   Registered        Change Address/Change of Reg Office    02-Jul-2007         1
                                               Address Form

 606652        05-0ct-2015   Registered         Res - Audit Exempt -                  05-0ct-2015        2
                                                Indefinite/Resolution Form

 606652        05-0ct-2015   Registered         Res - Audit Exempt -                  05-0ct-2015         1
                                                Indefinite/Resolution Attachment

 624270        15-Jan-2016   Registered         AV Non Regulated Companies/Annual     15-Jan-2016        4
                                                Validation Form

 633948        28-Jan-2016   Registered         Change Director/Change of Director    28-Jan-2016         2
                                                Form

 645371        03-May-2016   Registered         Change Director/Change of Director    03-May-2016         2
                                                Form

 671715        1O-Jan-2017   Registered         AV Non Regulated Companies/Annual      1O-Jan-2017        4
                                                Validation Form


Cu..ffL--:f'   ~f~--,6t.cLJy 105fL L..t.~rrt~-- ?~~r-.:q                                                 Page 3 of4
              19-11845-shl          Doc 24-2        Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 2
                                                             Pg 5 of 32
 726613           16-Jan-2018       Registered             AV Non Regulated Companies/Annual             16-Jan-2018             4
                                                           Validation Form




DISCLAIMER

This 'Statement of The Register' reflects the information held on the Register at the date and time of production of the
Statement. It should be noted that legislation governing registered entities requires certain actions and events to be
notified, and in some cases certain documents to be delivered, to the Registry within prescribed time frames. It is possible
that actions or events affecting the information provided in this Statement have taken place that have not yet been notified
to, or in the case of paper submissions processed by the Registry. This "Statement of The Register" therefore only reflects
actions and events of which the Registry has been notified in the appropriate form, and in the case of paper submissions
those which have been processed, at the date and time of production of this Statement.




                                                                                                                               Page 4 of 4
     19-11845-shl             Doc 24-2      Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 2
                                                     Pg 6 of 32
      .; ,
               ....'




                         THE COMPANIES (GUERNSEY) LAWS, 1994, AS AMENDED


                                        COMP ANY LIMITED BY SHARES


                                      MEMORANDUM OF ASSOCIATION

                                                         of

                                          BSG RESOURCES LIMITED




1.      The name of the Company is "BSG RESOURCES LIMITED".

2.      The Registered Office of the Company will be situate in Guernsey.

3.      The objects for which the Company is established are:-

        3 .1           To carry on the business of an investment holding company and for that purpose to
                       invest the capital and other moneys of the Company in the purchase or upon the
                       security of shares, stocks, debentures, debenture stocks, bonds, mortgages,
                       obligations and securities of any kind issued by any company, corporation or
                       undertaking of whatever nature and wheresoever constituted or issued or guaranteed
                       by any government, sovereign, ruler, commissioners, trust, authority or other body of
                       whatever nature, whether at home or abroad.

        3 .2           To acquire such shares, stocks, debentures, debenture stocks, bonds, mortgages,
                       certificates of deposit, treasury bills, monetary instruments, obligations and other
                       securities by original subscription, syndicate participation, tender, purchase,
                       exchange or otherwise, and to guarantee the subscription thereof; and to exercise and
                       enforce all rights and powers conferred by or incidental to the ownership thereof.

        3 .3           To invest the capital and other moneys of the Company in the purchase of land or any
                       interest in land, buildings or hereditaments of any tenure and to develop and turn the
                       same to account in any manner that may seem expedient.

       3 .4            Either with or without the Company receiving any consideration, benefit or
                       advantage, direct or indirect, and so as to be an independent object of the Company,
                       to loan money to any person, to give or enter into any guarantees, indemnities or
                       other financial assurances against loss in respect of the perfonnance of obligations of
                       any kind and the payment or repayment of money (including, but not limited to,

                                                         1


                                                             16
19-11845-shl      Doc 24-2         Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 2
                                            Pg 7 of 32




                principal, premium, dividends and interest) by any person (whether connected in any
                way with the Company or not) and to create securities of any kind (including, but not
                limited to, mortgages and charges) upon all or any of the property of the Company
                (both present and future and including, but not limited to, its uncalled capital) in
                support of those guarantees or indemnities and to enter into contracts of any kind in
                connection with those guarantees, indemnities or securities.

       3.5      To carry on business as a general commercial company.

 4.    The Company shall have power to do anything which is incidental or conducive to the
       carrying on of any of the above objects, including but without prejudice to the generality of
       the foregoing, the power to borrow and raise money in any currency and to secure or
       discharge any debt or obligation of the Company by mortgaging or charging the undertaking
       and all or any of the property and assets (present and future) and the uncalled capital of the
       Company.

5.     The liability of the Members is limited to the amount for the time being remaining unpaid on
       the shares held by each of them respectively.

6.     The authorised share capital of the Company is US$10,000 divided into 10,000 shares of
      US$1 each.

7.    The Company has power to increase or reduce its capital and to attach to any shares in the
      initial or increased or reduced capital any preferential, deferred, qualified or special rights,
      privileges or conditions or to subject the same to any restrictions or limitations.

8.    Furthermore, the rights for the time being attached to the shares in the initial capital and/or to
      any shares having preferential, deferred, qualified or special rights, privileges or conditions
      attached thereto, may be altered or dealt with in accordance with the A1iicles of Association
      for the time being.

9.    The shares shall be paid for according to the terms of allotment or othenvise by calls as the
      Directors shall think fit.

10.   Any shares in the capital of the Company may be issued in payment or part payment of the
      purchase consideration for any property purchased by the Company or in consideration of
      any services rendered or to be rendered to the Company by any person or company in
      assisting the Company to carry out any of its objects and for shares so issued no money
      payment shall be made or required, save in so far as by the terms or provisions under which
      any of such shares may be issued, a cash payment therefor may be required.



                                                 2



                                               17
      19-11845-shl    Doc 24-2       Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 2
                                              Pg 8 of 32




11.      The common signature of the Company may be either:-

         11.1   "BSG RESOURCES LIMITED"

                with the addition of the signature(s) of one or more officer(s) of the Company
                authorised generally or specifically by the Directors for such purpose, or such other
                person or persons as the Directors may from time to time appoint; or

         11.2   if the Directors resolve that the Company shall have a common seal, thp common seal
                of the Company affixed in such manner as the Articles of Association of the
                Company may from time to time provide;

        as the Directors may from time to time determine either generally or in any particular case.




                                                  3


                                                      18
19-11845-shl   Doc 24-2   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 2
                                   Pg 9 of 32




                                    19
19-11845-shl     Doc 24-2       Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 2
                                        Pg 10 of 32



                                                 DATE OF CIRCULATION: 30 March 2010

                                                                          ("Circulation Date")




                                    BSG Resources Limited
                                        (the "Company")
                                   Registered number: 46565

  We, the undersigned, being the Members of the Company who, at the Circulation Date was
  entitled to vote on the following resolution as if the same was proposed at a general meeting
  of the Members of the Company ("Eligible Members") HEREBY RESOLVE that the
  following resolution be and is hereby approved as a special resolution of the Company, such
  resolution being deemed to be passed when we, being the requisite majority of Eligible
  Members of the Company have signified their agreement to it by signing, dating and returning
  the instrument to the Company in accordance with instructions in Note I below:

                                       SPECIAL RESOLUTION

          THAT the regulations contained in the document attached hereto be and are hereby
          approved and adopted as the new Articles of Incorporation of the Company in
          substitution for and to the exclusion of the existing Articles of Incorporation of the
          Company.

                                          VOTES CAST


                    RESOLUTIONS                               FOR               AGAINST


  THAT the regulations contained in the document
  attached hereto be and are hereby approved and
                                                              xx
  adopted as the new Articles of Incorporation of
  the Company in substitution for and to the
  exclusion of the existing Articles of Incorporation
  of the Company.




  Please complete the above table in accordance with Note 3 if you wish to vote all your shares
  "For" or "Against" a particular resolution.

  Please complete the above table in accordance with Note 4 if you wish to vote some of your shares
  "For" a particular resolution and some of your shares "Against" a particular resolution.




  G2656056vl
19-11845-shl      Doc 24-2      Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 2
                                        Pg 11 of 32



                                      SIGNATURES



                                                                                s


 for and on behalf o
 Ny'scQ Managem        l Corp

 Date(~o/    J/   2010




G2656056vl
19-11845-shl       Doc 24-2       Filed 06/21/19 Entered 06/21/19 15:57:11              Exhibit 2
                                          Pg 12 of 32




  Notes:

      I. Please signify your agreement to the resolutions proposed herein by signing and
           dating your copy (on the date of signing) and returning a pdf or fax copy to the
           Company as soon as possible, with the original signed copy returned to the Company
           immediately to be kept with the Company books.

      2. The resolutions set out herein will lapse if not passed within 28 days of the date of
           circulation of these resolutions.

      3.   If you wish to cast all of your votes for or against a resolution you should insert an
           "X" in the appropriate box. If you do so, you are deemed to have voted the total
           voting rights attributable to the shares you hold as evidenced by the register of
           members at the Circulation Date ("Register").

      4.   If you wish to cast only certain votes "For" and certain votes "Against" a resolution,
           you should insert the relevant number of shares in the appropriate box. Where this
           aggregate number of shares differs from the aggregate number of shares attributable
           to you on the Register, you will be deemed to have voted the number of shares
           attributable to you on the Register in the corresponding proportions.




  G2656056v l
19-11845-shl   Doc 24-2    Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 2
                                   Pg 13 of 32



                    THE COMPANIES (GUERNSEY) LAW, 2008




                NON-CELLULAR COMPANY LIMITED BY SHARES




                          ARTICLES OF INCORPORATION


                                         of




                           BSG RESOURCES LIMITED




                       Registered in Guernsey 9 March, 2007
               As amended by a special resolution dated 30 March, 2010




                                         23
 19-11845-shl        Doc 24-2       Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 2
                                            Pg 14 of 32



                              Standard Articles of Incorporation
 Non-Cellular Company limited by shares with unlimited objects that is not
                            publicly traded




Pursuant to section 16(2) of the Companies (Guernsey), Law 2008 (''the Companies Law"), the Department of
Commerce and Employment hereby prescribes the following standard articles that shall apply to non-cellular
companies limited by shares with unlimited objects formed in Guernsey subject to any specific dis-application or
modification made by the members of the company under the Companies Law.




                                                      24
19-11845-shl   Doc 24-2   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 2
                                  Pg 15 of 32




                   ARTICLES OF INCORPORATION


                                     OF


                      BSG RESOURCES LIMITED




                                     25
    19-11845-shl             Doc 24-2                Filed 06/21/19 Entered 06/21/19 15:57:11                                                    Exhibit 2
                                                             Pg 16 of 32



                                                          TABLE OF CONTENTS


1       Interpretation ............... ........ ............. ............. ..... ................. .... ............................. ... ........... 4
2       Power of the board to issue shares ............... ..... .. ... ....... ........... .. ............... ................ .......... 5
3       Share capital ......................................................... .. .... .. .. ............................... .. ..... ........ .. .. .. 6
4       Trusts not recognised ................................ .. .. ................................................. .............. ....... 6
5       Company's lien on shares ................................. .... ... .......... ..... ........... ................................. 6
6       Enforcing lien by sale .............................................. .................. ............. ................... ......... 6
7       Calls on shares ................ ..... ....... ............................ .. ........................... .. .................... .......... 7
8       Forfeiture of shares ................ ........... .. ..... ....... ..... .. ................................. ............. ............... 7
9       Transfers and registration ofshares .......................................................... .. ........................ 8
10      Suspension of share transfers by the board .. ................. ............ ............................... .. .. .. ..... 9
11      Share certif:cates ............................... .... ....... ................................... ................ ..... .. ..... ...... .. 9
12      Transmission of shares ........................................................................................................ 9
13      Dividends and distributions ................................. .................... ........... ... .... ....................... 10
14      Appointment and removal of directors .................................................... ........ ................. 10
15      Remuneration and expenses ................................... ..... .. ..................................... .. ... ...... .. . 11
16      Delegation of powers ...................................... .. .... ................................................ ............ 11
17      Appointment of agent .............................................. ..... .. ..... .... .................... ............. ........ 11
18      Povver of attorney .............................. ............ .. ................. .-...... ... .. ..... .. ......................... .... 11
19      Secretary ............................... .. ......... ......................... .... .............................. ................ .. ..... 12
20      Indemnity ................. .................... .. ..... .. .................. ......... .. ........... ........ .. ... ........... ..... ... .. .. 12
21      Board meetings ....... .... ............................................. ..... .. ................. ........... .. ............ ........ I 2
22      Notice .................................................................. ........ ......... ... ... .. .. ..................... ... ....... .... 13
23      Extraordinary general meetings ....................... ... ..... ..... ............. ....... ..... ..... ............... ... .... 13
24      General Meetings ....... ....... ..... ......... ........ ..... .. .............. .. ........ .......... ..... .. .... .... .. .. ... ... .... .... 13
25      Election and powers of chairman ...... .................... .. ...................................... ...... ............. 14
26      Right of directors to speak ........ .. ................. ....... ................... .............. ................. .. .......... 14
27      Voting and polls .... ... ............... .. .. ............................... .. .. .. ....... ... .. .... .......... ...... ..... ............ 14
28      Proxies ........................ .......... .................................... ..... ... ............................... .. .. ............. 15
29      Bodies corporate acting by representatives .............. .. .......................................... ............ 16
30      Omission or non-receipt of notice ...................... ....... ............... ...... ......... ............ ............. 16
31      Common signature ... ........................................................ ................. ................................ 16
32      Seal ....................................... ............... .................... ................................. ........................ 16




                                                                                26
  19-11845-shl        Doc 24-2      Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 2
                                            Pg 17 of 32




Interpretation

1.1    In these articles -

                 "articles" means these articles of incorporntion <1s altered from time to time.

                 "board" means the board of directors of the company, or the board of directors present
                 at a meeting of the board at which a quorum is present, or present at a meeting of a
                 committee of the board of directors.

                 "circulating resolution" has the meaning set out in article 21.5.

                 "clear days" in relation to the period of notice means that period excluding the day
                 when notice is given or deemed to be given and the day for which it is given or on
                 which it is to take effect.

                 "date of forfeiture" has the meaning set out in article 8.3.

                 "extraordinary general meeting" has the meaning set out in article 23.1.

                 "member" means the registered holder of a share in the company as recorded in the
                 register.

                 ''person" includes an individual and a body corporate.

                 "register" means the register of members kept by the company as required by section
                 123 of the Law.

                 "the Law" means the Companies (Guernsey) Law, 2008.

                 "the company" means the company fonned under the memorandum of incorporation
                 dated 9 March 2007 with the name -BSG RESOURCES LIMITED bearing Registry
                 reference 46565.

                 "the memorandum" means the memorandum of incorporation of the company.

       Unless the context otherwise requires, words or expressions contained in these articles bear the
       same meaning as in the Law.

1.2    In these articles:

       (a)   words in the singular include words in the plural and vice versa, and

       (b)   words imparting a gender include every other gender.

1.3    These articles must be read in conjunction with and subject to the provisions of the Law.

1.4    Headings and subheadings are included only for convenience and do not affect the meaning of
       these articles.

1.5    References to enactments are to such enactments as from time to time modified, re-enacted or
       consolidated and shall include any enactments made in substitution for an enactment which is
       repealed and any Ordinances or Regulations made under those enactments.




                                                    27
    19-11845-shl     Doc 24-2       Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 2
                                            Pg 18 of 32




2       Power of the board to issue shares

2.1     Subject to the provisions of the Law, on such terms and conditions as it sees fit, the board may:

        (a)    exercise the power of the company to issue shares or grant rights to subscribe for, or
               convert any security into shares, in accordance with section 292 of the Law,

        (b)    issue shares of different types within the meaning of section 277 of the Law or shares of
               different ciasses, and the creation or issuance of any such shares or any additional shares
               ranking equally with an existing type of class of share is deemed not to vary the rights of
               any existing member,

        ( c)   subject to sections 342 and 348 of the Law, convert all or any classes of its shares into
               redeemable shares,

        (d)    issue shares which have a nominal or par value,

        ( e)   issue shares of no par value,

        ( f)   issue any number of shares they see fit,

        (g)    issue fractions of a share within the meaning of section 280 of the Law,

        (h)    make arrangements on the issue of shares to distinguish between shareholders as to the
               amounts and times of payments of calls on their shares,

        (i)    pay dividends in proportion to the amount paid up on each share where a larger amount is
               paid up on some shares than on others, and

        G)     pay commissions in such manner and in such amounts as the board may determine.

2.2     Where the company has issued only a single class of shares the board may issue shares in
        accordance with section 293 of the Law.

2.3     Where the board has resolved to issue different classes of shares, the board has the authority to
        issue an unlimited number of shares subject to the following:

        (a)    the authority of the board to issue shares under this article 2.3 shall expire on the 5th
               anniversary of the incorporation of the company unless the members, by ordinary
               resolution, revoke that authority,

        (b)    at or before the expiry of the 5th anniversary of incorporation, the members may, by
               ordinary resolution, extend the power of the board to issue shares under this article 2.3
               for further periods. Each period of extension may be for no more than 5 years, and

2.4     The company may hold treasury shares in accordance with the provisions of the Law.

2.5     Subject to the provisions of the Law the company may purchase its own shares and with respect
        to those shares, cancel them or hold them as treasury shares.




                                                    28
    19-11845-shl    Doc 24-2       Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 2
                                           Pg 19 of 32




3       Share capital

3.1     The members may, by ordinary resolution alter the company's share capital in accordance with
        section 287 of the Law.



4       Trusts not recognised

4.1     No person is to be recognised by the company as holding any share upon any trust (either
        express, implied or constructive) and the company is not obliged to recognise any interest in
        any share except an absolute right to the registered holder of that share.



5       Company's lien on shares

5.1     The company shall have a first and paramount lien on every share (not being a fully paid share)
        for all money (whether presently payable or not) called or payable at a fixed time in respect of
        that share, and the company shall have a first lien on all shares (other than fully paid shares)
        standing registered in the name of a single person for all money payable by him or his estate to
        the company. The company's lien on a share shall extend to all dividends payable thereon.

5.2     Subject to the provisions of the Law with respect to distributions, the board may at any time
        either generally or in any particular case waive any lien that has arisen or declare any share to
        be wholly or in part exempt from the provisions of article 5.1.



6       Enforcing lien by sale

6.1     The company may sell, in such manner as the board thinks fit, any share on which the company
        has a lien provided that a sum in respect of which the lien exists is presently payable and is not
        paid within fourteen clear days of notice being given to the member in accordance with article
        6 .2.

6.2     Before exercising any right of sale under a lien the company must:

        (a)   serve on the member a notice in writing demanding payment of any outstanding amount
              due and payable on the share within 14 clear days of the date of the notice, and

        (b)   the notice must state that if the notice is not complied with the shares may be sold at the
              discretion of the board.

6.3     To give effect to any such sale the board may authorise some person to execute an instrument
        of transfer of the shares sold to or in accordance with the directions of the purchaser. The
        purchaser shall be registered as the holder of the shares comprised in any such transfer, and he
        shall not be bound to see to the application of the purchase money, nor shall his title to the
        shares be affected by any irregularity or invalidity in the proceedings in reference to the sale.

6.4     The net proceeds of the sale under article 6.3 shall be applied by the company in payment of
        such part of the amount in respect of which the lien exists as is presently payable, and the
        residue, if any, shall (subject to a like lien for sums not presently payable as existed upon the
        shares before the sale) be paid to the person entitled to the shares at the date of sale.



                                                  29
    19-11845-shl      Doc 24-2      Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 2
                                            Pg 20 of 32



7       Cans on shares

7.1     Subject to the terms of issue of the shares:

        (a)    the board may make calls upon the members in respect of any money unpaid on the
               shares held by the members and each member shall pay to the company as required by
               the notice the amount called upon his shares, ·

        (b)    a call is only valid if the board gives the members at least 14 clear days notice specifying
               when and where payment is to be made,

        ( c)   at the absolute discretion of the board a call may be postponed in whole or in part, and

        (d)    a member on whom a caii is made shail remain liable for calls made upon him regardless
               of any subsequent transfer of his shares.

7.2     A ca!i is deemed to have been made at the time when the resolution of the board authorising the
        call was passed.

7.3     The board may on an issue of shares differentiate between holders as to the amounts and times
        of payment of calls on their shares.

7.4     Joint holders of shares are jointly and severaliy liable to pay all calls in respect of those shares.

7.5     The company may charge interest on any amount that remains unpaid from the day the call
        became due and payable until such time as the call is paid. That interest may be fixed by the
        terms of the issue of the share but if no amount is fixed then it shall be 10% per annum. The
        company may also charge the person obliged to pay the call any costs or expenses that have
        been incurred by the company due to that non-payment. The board may, at their absolute
        discretion, waive payment of any interest or charges under this article 7.5.

7.6     The company may receive from any member in advance any amount uncalled and unpaid upon
        any shares held by that member and may, until the date on which the amount becomes payable
        pursuant to a call, pay interest on the amount at a rate agreed between the board and the
        member.

7.7     Where a call has not been paid within the time for payment, all rights and privileges attaching
        to that share, including the right to vote at any general meeting, are suspended until such time
        as the call and any interest and expenses (if any) are paid. The board may, in its absolute
        discretion, waive any suspension of rights under this article 7. 7.



8       Forfeiture of shares

8.1     If a call remains unpaid after it has become due and payable the board may exercise their right
        to declare the share forfeit.

8.2     Before exercising any right of forfeiture the board must

        (a)    serve on the member a notice in writing (a "forfeiture notice") demanding payment of
               any outstanding amount due and payable on the share,




                                                       30
    19-11845-shl     Doc 24-2       Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 2
                                            Pg 21 of 32




        (b)    the notice must name a date not Jess than 14 clear days after the date of the notice at
               which time the call must be paid, and

        (c)    the notice must contain a statement that if the call is not paid by the date specified in
               forfeiture notice, the board may exercise a right to declare the share forfeit.

        ( d)   the notice must state the place where payment is to be made and the accepted payment
               methods.

8.3     If the member does not comply with the forfeiture notice the board may, by resolution, declare
        that the share is forfeit. That forfeiture shall include all dividends, distributions or other money
        payable in respect of the forfeited share (include any interest which may have accrued and any
        expenses which may have been incurred by the company in respect thereof). The forfeiture
        takes effect at the time of the declarntion ("the date of forfeiture").

8.4     Subject to the requirements of the Law a forfeited share may be:

        (a)    sold, re-allotted, or transferred to such person and on such terms and in such manner as
               the board may determine,

        (b)    cancelled, or

        (c)    held as a treasury share.

8.5     The holder of a share that has been forfeited ceases to be a member in respect of that share and
        the member' s name is deemed to have been removed from the register on the date of forfeiture.
        The holder of the share remains liable to the company for any calls made or payable on such
        shares on the date of forfeiture and associated interest and expenses.

8.6     A declaration in writing by a director or the secretary that a share has been duly forfeited or
        surrendered on the date stated in the declaration shall be conclusive evidence of the facts
        therein against all persons claiming to be entitled to the shares and the declaration shall (subject
        to the execution of an instrument of transfer if necessary) constitute a good title to the share and
        the person to whom the share is disposed of shall not be bound to see the application of the
        consideration, if any, nor shall his title to the share be affected by any irregularity in, or
        invalidity of, the proceedings in reference to the forfeiture or disposal of the share.



9       Transfers and registration of shares

9. l    A transfor of shares shall be made in any form which the board may approve and shall be
        executed by or on behalf of the transferor and, unless the share is fully paid, by or on behalf of
        the transferee.

9.2     Every instrument of transfer shall be left at the registered office of the company, or such other
        place as the board may prescribe, with the certificate (if any) of every share to be transferred
        and such other evidence as the board may reasonably require to prove the title of the transferor
        or his right to transfer the shares.




                                                   31
  19-11845-shl      Doc 24-2      Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 2
                                          Pg 22 of 32




9.3    The board may refuse to register a transfer of shares or may refuse to register a transfer until
       such information as the board may require has been provided. The board is not obliged to
       provide any reasons for a refusal under this article.

9 .4   If the board refuses to register a transfer of shares they shall, within a period of 2 months after
       the date on which the board resolved to refuse the transfer, send to the transferor a written
       notice of the refusal and return the instrument of transfer to the transferor.

9.5    The person transferring the shares remains the holder of the shares until the transfer is
       registered and the na!lle of the person to whom they are being transferred is entered in the
       register in respect of the shares.

9.6    These articles are subject to, and do not limit er restrict the company's pov,1ers to transfer shares
       in accordance with, the Uncertificated Securities (Enabling Provisions) (Guernsey) Len'/, 2005.



10     Suspension of share transfers by the board

10.1   The registration of transfers of shares may be suspended at such times and for such a period
       (not exceeding in aggregate 30 days in any calendar year) as the board may determine.



11     Share certificates

11.1   If the board elects to issue share certificates, within 2 months after allotment or lodgement of
       transfer (or within such other period as the conditions of issue shall provide), every member
       shall be entitled to receive one certificate for all of his shares or, if the member so requests,
       several certificates each for one or more of his shares.

11.2   Every such certificate shall be signed in accordance with the common signature, shall specify
       the shares to which it relates, and the amount paid up thereon, provided that in respect of a
       share or shares jointly held by several persons the company shall not be bound to issue more
       than one certificate, and delivery of a certificate to one of several joint holders shall be
       sufficient delivery to all such holders.

11.3   If a share certificate is defaced, lost or destroyed, it may be renewed on such terms (if any) as to
       evidence and indemnity and the payment of the expenses of the company in connection with
       the matter and generally upon such terms as the board shall think fit.



12     Transmission of shares

12.l   Subject to the provisions of section 290 of the Law, where a member dies and that member
       does not own shares jointly, then the company will recognise only the personal representative
       of the deceased shareholder as being entitled to the deceased member's interest in the shares.
       Where a member dies and that member owned shares jointly, the company will recognise only
       the surviving joint holder or holders as being entitled to the deceased members' interest in the
       shares.


                                                   32
     19-11845-shl     Doc 24-2       Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 2
                                             Pg 23 of 32




12.2     Where a member become has his affairs declared en desastre or has a preliminmy vesting order
         made against his Guernsey realty, becomes bankrupt, suspends payments or compounds with
         creditors, or is adjlidged insolvent the board shall not be obliged to register the transfer of the
         share to the person entitled to the shares until that person provides to the board such
         information as the board may reasonably require to establish that person's entitlement to the
         shares . The person so entitled may:

         (a)     elect to be registered as the holder of the shares, or

         (b)     subject to the Law and these a1iicles, choose to transfer the shares to another person by
                 giving a completed transfer form to the company.



13       Dividends and distributions

13. l    Subject to the rights attaching to each share, the company is not liable to pay interest or any
         other penalty on any dividends or distributions paid by the company.

13.2     The board may deduct from any dividend or distribution any sum of money which may be due
         from that member as a result of any unpaid call on the share, or any other debt due and owing
         from the member to the company.

13.3     Any dividend or distribution which has remained unclaimed for 10 years from the date when it
         became due for payment shall, if the directors so resolve, be forfeited and cease to remain
         owing by the company.

13.4     The board may issue shares in lieu of dividends in accordance with section 306 of the Law.



14       Appointment and removal of directors

14.1     The company shall have at least one director and may have as many directors as the
         shareholders by ordinary resolution approve.

14.2     If for any reason whatsoever including death, resignation, removal or unavailability, the board
         may appoint a person who is willing to act as a director and, in the opinion of the board is an
         appropriate person to be appointed as a director.

14.3     The office of a director shall be deemed vacant if:

         (a)     he has been absent, without permission, from board meetings for more than 6 months,

         (b)     he becomes otherwise ineligible or incapable of continuing to act as a director for
                 whatever reason,

         (c)     he has had his affairs declared en desastre or has a preliminary vesting order made
                 against his Guernsey realty, becomes bankrupt, suspends payments or compounds with
                 creditors, or is adjudged insolvent,




                                                     33
 19-11845-shl      Doc 24-2      Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 2
                                         Pg 24 of 32



       (d)     he is requested to resign in writing signed by all the other directors of the company
               (being not less that two in number), or

       (e)     the members by ordinary resolution declare that he shall cease to be a director.

14.4   A director (other than an alternate director) may appoint an alternate to exercise some or all of
       his powers as a director for a specified period. The appointment of an alternate director must
       be in writing and a copy of the appointment must be given to the company. The appointment
       may be terminated at any time by instrument in writing signed by the appointing director a
       copy of which must be given to the company. The company shall give the alternate director
       notice of board meetings if requested to do so by the appointing director. Where an alternate
       director exercises the appointing director's powers the exercise is as effective as if the powers
       were exercised by the director. An alternate director shail cease to be an alternate if the
       director who appointed him ceases to be a director.



15     Remuneration and expenses

15.1   The members shall by ordinary resolution specify the directors' (and where appointed the
       secretary's) remuneration.

15.2   Each director may be paid all expenses properly incurred in connection with the discharge of
       his duties as a director.

15.3   An alternate director is entitled to be paid any expenses properly incurred in connection with
       the discharge of his duties as an alternate director including any fees agreed to be paid. An
       alternate director is not entitled to be otherwise remunerated unless the members approve such
       remuneration by ordinary resolution.



16     Delegation of powers

16.1   The board may delegate to a committee consisting of one or more directors, any managing
       director, or any person holding an executive office of the company, such of their powers as the
       board considers appropriate and desirable to be exercised by such committee or officer. Any
       such delegation may be made on such conditions, revoked, alte1·ed, or otherwise varied as the
       board th ink fit.



17     Appointment of agent



17.1   The board may appoint any person (including any officer or employee of the company) to act
       as the agent of the company for such purpose and on such conditions as they determine,
       including the authority for the agent to execute documents on behalf of the company or
       delegate all or any of his powers.



18     Power of attorney

18.1   Subject to the Law, the board may from time to time (and at any time) by power of attorney

                                                  34
     19-11845-shl     Doc 24-2       Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 2
                                             Pg 25 of 32



         appoint any person, firm, or body of persons, whether nominated directly or indirectly by the
         board, to be the attorney of the company for such purpose and with such of the board's powers,
         authorities and discretion and for such period and subject to such conditions as they may think
         fit, and any such power of attorney may contain such provisions for the protection or
         convenience of persons dealing with any such attorney as the board may think fit and may also
         authorise any such attorney to delegate all or any of the powers, authorities and discretion
         vested in him.

18.2     A power of attorney given by the company shall be valid if executed by the company under the
         common signature of the company.



19       Secretary

19. I    The members may (but are not obliged to) appoint a company secretary by ordinary resolution.
         For the avoidance of doubt, the members may appoint one of the directors as company
         secretary or appoint a person who is not a director as the company secretary.

19.2     Where the members do not choose to appoint a secretary the directors may (but are not obliged
         to) appoint one of their number to act as both a director and company secretary.

19 .3    The company secretary shall carry out the duties and functions contained in section 171 of the
         Law.

19.4     The company secretary may be removed in accordance with article 14.3 as if the company
         secretary were a director.



20       Indemnity

20.1     The directors, secretary and other officers or employees of the company shall be indemnified
         out of the assets of the company to the fullest extent permitted by the Law from and against all
         actions, costs, charges, losses, damages and expenses which they or any of them may incur or
         sustain by reason of any contract entered into or any act done, concurred in or omitted, in or
         about the execution of their duty or supposed duty or in relation thereto.

20.2     An alternate director is entitled to be indemnified under this clause as if he were a director.

20.3     The directors may without the sanction of the company in general meeting authorise the
         purchase or maintenance by the company for any officer or former officer of the company of
         any insurance whid1 is permitted by the Law in respect of any liability which woulcl otherwise
         attach to such officer or former officer.



21       Board meetings

21.1     The directors may regulate their proceedings as they think fit and may detennine amongst
         themselves any matter relating to the proceedings of board meetings including:

         (a) the number and frequency of meetings,

         (b) the quorum required for the holding of meetings,


                                                     35
  19-11845-shl      Doc 24-2      Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 2
                                          Pg 26 of 32



        (c) the appointment and rem oval of a chairman of the board, and

        (d) the establishment of committees of the board.

21.2    Unless the directors otherwise resolve under paragraph 20.1 (b) the quorum for a board meeting
        shall be two directors unless the company has a single director. In that case the single director
        alone is deemed to be a quorum.

21.3    Where a director and his alternate director are present, the alternate director shall not be
        counted as part of any quorum nor shall he be entitled to vote.

21.4    Questions arising at any board meeting shall be decided by a majority of votes. Each director is
        entitled to cast a single vote. In the case of an equality of votes the chairman shall have a
        second or casting vote.

21 .5   The board may pass a resolution without convening a board meeting if all directors entitled to
        vote on the resolution sign and date a document containing a statement that they are in favour
        of the resolution set out in the document (a "circulating resolution"). The circulating
        resolution may be executed by each director in counterpart. The circulating resolution is passed
        when the last director entitled to vote signs the circulating resolution.



22      Notice

22. l   All members are deemed to have agreed to accept communication from the company by
        electronic means unless the members notify the company otherwise. Notice under this article
        22.1 must be in writing and signed by the member and delivered to the company's registered
        office or such other place as the board directs.

22.2    A member present, either in person or by proxy, at any meeting of the company or of the
        holders of any class of shares in the company is deemed to have received notice of the meeting
        and, where requisite, of the purpose for which it was called.

22.3    Every person who becomes entitled to a share shall be bound by any notice in respect of that
        share which, before his name is entered in the register or members, has been duly given to a
        person from which he derives his title.



23      Extraordinary general meetings

23. I   All General Meetings save those called under section 199 of the Law shall be called
        "Extraordinary General Meetings''.



24      General Meetings

24.1    No business shall be transacted at any meeting unless a quorum is present in accordance with
        the Law and these articles.




                                                   36
  19-11845-shl       Doc 24-2      Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 2
                                           Pg 27 of 32




24.2    If such a quorum is not present within half an hour from the time appointed for the meeting, or
        if during a meeting such a quorum ceases to be present, the meeting, if convened by or upon the
        requisition of members, shall be dissolved. If otherwise convened, it shall stand adjourned to
        the same day in the next week at the same time and place, or such day, time and place as the
        chairman may determine and, if at such adjourned meeting a quorum is not present within five
        minutes from the time appointed for the holding of the meeting, those members present in
        person or by proxy shall be a quorum.



25      Election and powers of chairman

25 .1   The chairman of any general meeting shall be either:

        (a)    the chainnan of the board,

        (b)    in the absence of the chairman, or if the board has no chairman, then the board shall
               nominate one of their number to preside as chairman,

        (c)    if neither the chairman of the board nor the nominated director are present at the meeting
               then the directors present at the meeting shall elect one of their number to be the
               chairman,

        ( d)   if only one director is present at the meeting then he shall be chairman of the general
               meeting, or

        ( e)   if no directors are present at the meeting then the members present shall elect a chairman
               for the meeting by an ordinary resolution.

25.2    The chairman of the general meeting shall conduct the meeting in such a manner as he thinks fit
        and may adjourn the meeting from time to time from place to place, but no business shall be
        transacted at an adjourned meeting other than business which might properly have been
        transacted at the meeting had the adjournment not taken place. In addition the chairman may
        limit the time for members to speak.



26      Right of directors to speak

26.1    A director of the company shall be entitled to attend and speak at any general meeting and at
        any separate meeting of the holders of any class of shares in the company regardless of whether
        that director is a member of the company or of the relevant class of shares.



27      Voting and polls

27.1    A quorum of members shall be that number or members set out in section 213 of the Law.

27.2    Unless the board directs otherwise, the rights of a member to vote at a general meeting are
        suspended if that member has failed to pay any sum due and owing on his share whether that
        sum is due as a result of a failure to pay a call or otherwise.




                                                   37
 19-11845-shl      Doc 24-2      Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 2
                                         Pg 28 of 32



27.3   Voting on any resolution proposed at a general meeting shall be done on the basis of a show of
       hands unless a poll is demanded. Where a member is participating in a general meeting under
       section 217 of the Law, the chairman shall determine how that members' vote on a show of
       hands shall be counted.

27.4   A poll may be demanded in accordance with section 216 and may be demanded by:

       (a)   the chairman,

       (b)   at least two members having the right to vote on the resolution, or

       (c)   a member or members representing not Jess than l 0% of the total voting rights of all
             members having the right to vote on the resolution.

27.5   Subject to the provisions of the Law and a poll shall be taken as the chairman directs and he
       may:

       (a)   appoint scrutineers (who need not be members),

       (b)   fix a time and place for the poll and for the declaration of the results of the poll provided
             that neither shall take place any later than 30 days following the general meeting, and

       (c)   if necessaiy adjourn the general meeting to enable a poll to be organised.

27.6   A poll demanded on the election of a chairman or on a question of adjournment shall be taken
       immediately. A poll demanded on any other questions shall be taken either immediately or at
       such day, time and place as the chairman directs, not being more than 30 days after the poll is
       demanded. The demand for a poll shall not prevent the continuance of a meeting for the
       transaction of any business other than the question on which the poll was demanded. If a poll is
       demanded before the declaration of the resu it of a show of hands and the demand is withdrawn,
       the meeting shall continue as if the demand had not been made.

27.7   No notice need be given of a poll not taken immediately if the day, time and place at which it is
       to be taken are announced at the meeting at which it is demanded. In any other case at least
       seven clear days notice shall be given specifying the day time and place at which the poll is to
       be taken.



28     Proxies

28.1   An instrument appointing a proxy shall be in writing, executed by or on behalf of the member
       and shall be in the form approved by the board. The board may resolve to permit instruments
       appointing proxies to be received by facsimile or email.

28.2   An instrument appointing a proxy is only valid if it is:

       (a)   sent to the company's registered office, or

       (b)   sent by facsimile to the telephone number nominated by the board of the company if the
             board resolves to accept proxy appointments by facsimile, or




                                                  38
     19-11845-shl     Doc 24-2      Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 2
                                            Pg 29 of 32




         (c)    sent by email to the email address nominated by the company if the board resolves to
                accept proxy appointments by email.

28.3     If the board resolves under paragraph 28.2(b) or (c) to accept proxy appointments by facsimile
         or emaii then the notice of general mccti11g 111ust <..:ontain Lhe nominated facsimile number am!
         email address.



29       Bodies corporate acting by representatives

29.1     Any body corporate which is a member of a company may appoint such other person as it
         thinks fit to act as its representative at any meeting of the company or of any class of members
         of the company and exercise the member's powers accordingly.



30       Omission or non-receipt of notice                                                                   ,   ..
30.1     The accidental failure to provide notice of a meeting, or to send any other document, to a
         person entitled to received such notice or document shall not invalidate the proceedings at that
         meeting or call into question the validity of any actions, resolutions or decisions taken.




31       Common signature

31.1     The common signature of the company may be either:

         (a)     BSG RESOURCES LIMITED with the addition of the signature(s) of one or more
                 officer(s) of the company authorised generally or specifically by the board for such
                 purpose, or such other person or persons as the board may from time to time appoint, or

         (b)     if the board resolves that the company shall have a common seal, the common seal of
                 the company affixed in such manner as these articles may from time to time provide.




32       Seal

32. 1    If the board elects to have a common seal, the board shall provide for the safe custody of the
         seal which shall only be used pursuant to a resolution passed at a meeting of the board and
         every instrument to which the seal is affixed shall be signed in accordance with part (a) of the
         common signature as set out in article 31.1.




                                                    39
                  19-11845-shl       Doc 24-2        Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 2
                                                             Pg 30 of 32



                                                                               ~CAR
    !NVES"::"OR lN !11:.0PU

                                                                                                                2 6 M.AR 2007
                                                                                                               t.t,'5b->
           Our Ref:           PAK/1005789/0085/G 1516492v 1


           HM Greffier
           The Greffe
           Royal Court House
           St Peter Port
           Guernsey
                                                                111111111 UI 111                               23 March 2007
           Dear Sir                                                   1161034



-
           The Migration of Companies Ordinance, 1997
           BSG RESOURCES LIMITED ("the Company'')

           Further to undertaking given in Advocate Hall's letter of 09 March, I have pleasure enclosing a copy of the
           certificate issued by the Jersey Registrar of Companies evidencing the Company's removal from the Jersey
           Register.

            Yours ~


                 Ai
            Paul Kiddy<
            Company Formation Manager
            For and on behalf of Carey Olsen

            Telephone:        +44 (01481) 73 2031 (Direct Dial)
            Facsimile:        +44 (01481) 738931 (Direct Fax)
            Email:            paul.kiddy@careyolsen.com




            OFFICES: GUERNSEY• JERSEY• LONDON

            PARTN BRS: Ian 'Beattie •   Andrew Boyce •      Nigel Carey        P0Box98            Telephone:      +44(0) 1481 727272
            Russell Oark • Mark Dunster • Michael Eades • Fiona Fleming        7NewStreet         Facsimile:      +44(0) 1481 711052
            Konrad Friedlaendei:   • John Greenfield   • Graham Hall           St Peter Port      E-mail:      info@careyolsen.com
            Davey Le Marquand       •  Karen Le Crns •     Ben Morgan          Guernsey GYl 4BZ   Website:     www.careyolsen.com
            Jason Morgan • .CONSULTANT: John Langlois OBE                 40
19-11845-shl             Doc 24-2            Filed 06/21/19 Entered 06/21/19 15:57:11                                      Exhibit 2
                                                     Pg 31 of 32




                              JERSEY FINANCIAL SERVICES
                                     COMMISSION


                                   COMPANIES (JERSEY) LAW 1991


                               CERTIFICATE OF
                               CONTINUANCE
                      OF A JERSEY COI\.1PANY OVERSEAS

                                                                                            Registered Number 85774

  I hereby certify that pursuant to Article 127(V) of the Companies (Jersey)
     Law 1991, as amended, that BSG RESOURCES LIMITED registration
 number 85774 is in accordance with the terms of authorisation determined
 by the Commission under Article 127(U) and continues in the jurisdiction
                                 of Guernsey

 BSG RESOURCES LIMITED registration number 85774 here upon ceases to
  be a company incorporated under the Companies (Jersey) Law 1991, as
        amended.by Virtue of Article 127(V)(a) on 9th March 2007.

Dated this 22nd day of March 2007

                                                                                  /V ~:
                                                                             For and on feha{tt:he Registrar




·under Article 13 of the Companies Uersey) Law 19-91 ,as amended, Jersey companies shall end (a) with the word NLlmited" or the
 abbreviation -Ltd" or (b) with the words" avec responsabili~ Jintit~e" or the abbreviation "a.r.r , A company which uses (a) or (b)
 may, in setting out or using its name for any purpose under this law, do so in full or in the abbreviated form, as it prefers.

        Registrar: John Harris BA (Hons), FCIB                         Deputy Registrar: Julian S Lamb FCCA FSI




                                                                41
         19-11845-shl     Doc 24-2       Filed 06/21/19 Entered 06/21/19 15:57:11                            Exhibit 2
                                                 Pg 32 of 32




                                                                    IN THE ROYAL COURT OF GUERNSEY
                                                                    8t}uRr. DEPUTY I Lf:EUTENArn BAlUFF   R.J, Coutts
                                                                    APPLICATION GRANTED

                                        tlus       qth.             day of    tYlrutk         20   0f
                  Carey Olsen                  .....·.·.   ·:,·:
                  09 March, 2007




                                               IN THE ROYAL COURT OF GUERNSEY

                                                                     ORDINARY DIVISION

-~
     ,            BSG RESOURCES LIMITED, the address for service of which is at 7 New Street in the parish of

                  Saint Peter Port, a company incorporated in Jersey with limited liability under the Companies

                  (Jersey) Law 1991, as amended, on the 30th day of July, 2003 with registration number

                  85774 (the "Company")



                                                                   APPLIES TO THE COURT



                  pursuant to the provisions of Section 6 of the Migration of Companies Ordinance, 1997, for the

                  consent of the Court for the registration of the Company as a Guernsey company.




                  In support of this application there is produced herewith the Affidavit of Philip Charles Retz, a

                  director of th~ Company, sworn the 6th day of March, 2007, together with the necessary consent of the

                  Guernsey Financial Services Commission dated the 28th day of February, 2007, all of which

                  documents remain current as at the date hereof.




                                                                   Dated this 6th day of March, 2007




                                                                    A         Graham Hall ·
                                                                             42 Advocate
             .,
